PER CURIAM.
 The accused complains that proof of his agreement to purchase counterfeit ration coupons after they had been printed was insufficient to support a conviction of conspiracy to manufacture, obtain, possess, and dispose of the coupons. For this argument he relies upon United States v. Koch, 2 Cir., 113 F.2d 982. But in that case there was a total failure of evidence to show that the accused had any knowledge of the methods employed by the sellers of the cocaine, or that he had any part in the plan of getting it or in disposing of it. He simply bought it. Here there was abundant evidence of the defendant’s knowledge of the unlawful scheme to obtain and dispose of the coupons. He advised and assisted in the formation of it, and tried to persuade Rowe to print them. That was enough. Marino v. United States, 9 Cir., 91 F.2d 691, 113 A.L.R. 975. A single conspiracy may embrace" several crimes, and the commission of an overt act in furtherance of any one or more of them will suffice. Tramp v. United States, 8 Cir., 86 F.2d 82.
Judgment affirmed.